 
 

Via ECF Filing Only

   

ATTORNEY &
COUNSELOR AT LAW

April 15, 2021

Hon. Gary R. Brown, USDJ
United States District Court
Eastern District of New York
100 Federal Plaza

Central Islip, New York 11722

re: J.S, by Linda Snyder, et al. v. Nassau County 2:19-cv-05165
Discontinuing litigation

Dear Judge Brown:

We reviewed and discussed your decision and opinion in this matter
with our clients Jordan Snyder and her mother Linda Snyder. They
decided not to pursue the action any further because of potential
embarrassment to Jordan Snyder as she moves forward to rebuild her
life after the events from which this action arose. Our clients wish to
thank the Court for allowing the release of her cellular phone after the
dismissal of the criminal charges.

However, our clients have asked us to express to you their profound
disappointment in what they believe are inaccurate and incorrect
| statements of fact upon which you relied to reach your decision and they
ask that you revise your opinion accordingly.

While Jordan Snyder was still a minor, her mother, Linda Snyder,
attempted to file complaints alleging statutory rape among other
criminal charges against Brandon Chambers, a convicted felon.

Linda Snyder attempted to file those complaints with the Nassau
County Police Department and the Nassau County Family Court both
of which refused to accept her filings. Nevertheless, you reprimanded
her in your decision by stating that she had not made any attempt to
file complaints against Brandon Chambers for his sexual predation
upon Jordan Snyder while she was a minor. Linda Snyder is upset

Please send all mbatl 0), +, 135 Pinelawn Road, Suite 250s, Melville NY 11747

Tel: 631.450.2515 | Fax: 631.223.7377 | wes: coryhmorris.com | emart: info@coryhmorris.com

515 East Las Olas Boulevard, Suite 120 * Fort Lauderdale, FL 33301 *By appointment only*
 

 

 

 

Case 2:19-cv-05165-GRB-AKT Document 106 Filed 04/15/21 Page 2 of 2 PagelD #: 3195

because you ignored her affidavit with respect to these claims and
charges or in the alternative refused to believe her and accepting
hearsay evidence based upon the statements of a convicted felon and
sexual predator.

Jordan Snyder, now an adult, and Linda Snyder are each upset because
you held in your decision that the minor Jordan Snyder had successfully
completed the Nassau County Adolescent Diversion Program (ADP) and
as a result of completing that program the criminal case against Jordan
Snyder was dismissed. The fact is that the criminal case against Jordon
Snyder was dismissed because the prosecution could not establish a
prima facie case against the infant Jordan Snyder based on any
substantial credible evidence other than the unsubstantiated claim of
the convicted felon Brandon Chambers who was being held within the
Nassau County Correctional Center throughout the proceedings against
Jordan Snyder yet was never produced for trial, although being
prosecuted by the same Nassau County District Attorney’s office.

Our clients have asked us to advise you of their position with the plea
that you modify your opinion to correct these two misstatements of fact.
In any event our clients do not intend to proceed any further with their
action.

Thank you for your consideration of the concerns of our clients.

s/ Victor John Yannacone, jr. /s

of counsel
vyannacone@yannalaw.com
516-551-0764

THE LAW OFFICE OF Cory H. Morris
Attorneys for the Plaintiffs

VJYjr:y

a li
